Citation Nr: 1805129	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  15-22 380	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office and Education Center in Buffalo, New York


THE ISSUE

Whether a request for waiver of education debt arising from benefits paid under the Veterans' Retraining Assistance Program was timely filed, to include the question of whether the debt in the amount of $469.20 was properly created.


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran reports service from October 1981 to June 1982. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2014 decision by the VA's Debt Management Center in Fort Snelling, Minnesota, that the Veteran had not filed a timely request for waiver of his VA education debt.  The Veteran has challenged the timeliness finding and also the creation of the debt. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed in the Board's June 2016 remand, the Veteran requested a hearing before RO personnel in June 2015 correspondence.  He noted in the request that he was incarcerated at that time.  The RO did not take any action in response to that request.  Accordingly, in June 2016, the Board remanded this appeal in part for the scheduling of the requested RO hearing.  However, there is no indication in either the claims file (consisting of both electronic and paper documents) that the RO did so.  Accordingly, the RO did not substantially comply with the June 2016 remand and another remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

(The Board also notes that the June 2016 remand included instructions to attempt to identify the Veteran's current address and to schedule a requested Board hearing.  In July 2017, the RO sent the Veteran a letter to clarify the pending Board hearing request and regarding efforts to identify his current address.  In a signed response received in September 2017, the Veteran expressly indicated that he did not want a Board hearing.  Nonetheless, a Board video conference hearing was scheduled for November 2017; the Veterans Appeals Control and Locator System, or "VACOLS," notes that the Veteran failed to report.  The Veteran's signature line on the September 2017 response also included a current address, which to date is his address of record in VACOLS.  Accordingly, the Board finds that the RO complied with the June 2016 remand's first and third instructions.  Stegall, supra.)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should schedule an RO hearing.  The RO must document and associate with the claims file all efforts to schedule the RO hearing and notify the Veteran.  The most recent address for the Veteran can be found in VACOLS.  Also see page 121 of Education Folder in VBMS with date of 11/21/17.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




